Citation Nr: 0818925	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-14 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Starting date for an extension of delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 14, 1989 to June 
22, 1993. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the veteran's claim to start an 
extending period of eligibility for education assistance 
benefits under Chapter 30, Title 38, United States Code on 
June 28, 2004, due to his non-response to a letter from the 
RO dated June 6, 2003.  The veteran perfected his appeal by 
filing a substantive appeal (VA Form 9) in May 2005.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on June 22, 
1993.

2.  In a June 6, 2003 letter, the RO notified the veteran 
that his request to extend the delimiting date for 
eligibility for education assistance benefits under Chapter 
30, Title 38, United States Code had been approved.   In the 
letter, the RO informed the veteran that he needed to elect a 
commencing date for his extended period of eligibility.

3.  The veteran did not respond by September 4, 2003, 90 days 
after the June 6, 2003 letter.  On June 24, 2004, the veteran 
requested a start date of June 28, 2004 for the extending 
period of eligibility for education assistance benefits.


CONCLUSION OF LAW

The criteria for starting an extended period of eligibility 
for education assistance benefits under Chapter 30, Title 38, 
United States Code on June 28, 2004 have not been met.  38 
U.S.C.A. § 3031 (West 2002); 38 C.F.R. §  21.7051 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to extend his period of eligibility for VA 
education assistance benefits under Chapter 30, Title 38, 
United States Code.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2007).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is entitlement to VA education 
assistance benefits under 38 U.S.C. Chapter 30 because such 
is not a claim for a benefit as contemplated by 38 U.S.C. §§ 
5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Board finds that 
such is the case as to the issue here on appeal.  
As explained below, the issue to be decided is whether the 
veteran is entitled to start an extending period of 
eligibility for education assistance benefits under Chapter 
30, Title 38, United States Code on June 28, 2004.  There are 
presently no pertinent facts in dispute, and as such, 
application of relevant provisions of the law and regulations 
governing extension of delimiting dates to the facts of this 
case will determine the outcome.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore no notice is necessary.  Thus, based on the 
Court's decision in Manning, the Board concludes that the 
provisions of the VCAA are not applicable to this particular 
matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
[VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"].  It is 
clear that no amount of additional development will have any 
possible impact on this case.  See Wensch v. Principi, 
15 Vet. App. 362 (2001).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits of the case.

Pertinent law and regulations

Delimiting dates - in general

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserves found in 
38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 
U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2007).


Extensions of delimiting dates

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applies for the extension; and upon a showing that he or she 
was prevented from initiating or completing his or her chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a) (2007).  

As to claims under 38 C.F.R. § 21.7051, VA must receive a 
claim for an extension, by the later of the following dates: 
(1) one year from the date on which the veteran's original 
period of eligibility ended; or (2) one year from the date on 
which the veteran's physical or mental disability no longer 
prevented him or her from beginning or resuming a chosen 
program of education.  38 C.F.R. § 21.1033(c).

VA may extend for good cause a time limit within which the 
claimant or beneficiary is required to act to perfect a claim 
or challenge an adverse VA decision.  VA may grant such an 
extension when the following conditions are met:

(i) when a claimant or beneficiary requests an extension 
after expiration of a time limit, he or she must take the 
required action concurrently with or before the filing of 
that request; and

(ii) the claimant or beneficiary must show good cause as to 
why he or she could not take the required action during the 
original time period and could not have taken the required 
action sooner.

See 38 C.F.R. § 21.1033(e) (2007).

Election of commencing date

38 C.F.R. § 21.7051(b) provides that the veteran shall elect 
the commencing date of an extended period of eligibility.  
The date chosen:

(1) must be on or after the original date of expiration of 
eligibility as determined by § 21.7050 of this part, and 

(2) must either be - 
 
(i) on or before the 90th day following the date on which the 
veteran's application for an extension was approved by VA, if 
the veteran is training during the extending period of 
eligibility in a course not organized on a term, quarter, or 
semester basis, 

or

(ii) on or before the commencing date of the first ordinary 
term, quarter, or semester following the 90th day after the 
veteran's application for an extension was approved by VA, if 
the veteran is training during the extending period of 
eligibility in a course organized on a term, quarter, or 
semester basis.

Factual background

The key facts are not in dispute.  

The veteran was discharged from active duty on June 22, 1993.  
Therefore, the initial Chapter 30 delimiting date was June 
22, 2003, ten years later.  

In a June 4, 2003 rating decision, the RO extended the 
Chapter 30 delimiting date because of medical infeasibility 
of training from May 13, 1999 to November 14, 1999 and from 
June 1, 2000 to January 8, 2001.  See  38 C.F.R. § 
21.7051(a).  

In a letter mailed on June 6, 2003, the RO notified the 
veteran that his request to extend the delimiting date for 
eligibility for education assistance benefits under Chapter 
30, Title 38, United States Code had been approved, and that 
his new delimiting date would be extended one year, one 
month, and 10 days from a date that the veteran could select.  
In that letter, the RO informed the veteran that he needed to 
select a beginning date for his extended period of 
eligibility, and provided the parameters for the selection 
date [i.e., those stated in 38 C.F.R. § 21.7051(b)].

The veteran did not respond for over a year.  On June 24, 
2004, the veteran requested a start date of June 28, 2004 for 
the extending period of eligibility for education assistance 
benefits based on the fact that he would be attending a 
trucking school to obtain a certificate as a heavy equipment 
operator.  

The RO denied the veteran's claim to start the extending 
period of eligibility for Chapter 30 benefits on June 28, 
2004 on that basis that the veteran did not respond to its 
June 6, 2003 notification letter by September 4, 2003, 90 
days thereafter.

Analysis

The veteran seeks to start an extending period of eligibility 
for Chapter 30 benefits on June 28, 2004.  Although an 
extending period under 38 C.F.R. § 21.7051(a) was 
provisionally allowed via the June 4, 2003 RO decision, such 
benefits were later denied by the RO based upon its finding 
that the veteran failed to timely reply to its June 6, 2003 
notification letter, which contained election choices under 
38 C.F.R. § 21.7051(b).     

The June 6, 2003 letter in essence informed the veteran that 
he was to respond within 90 days, or by September 4, 2003.  
It is undisputed that the veteran did not respond to the 
letter by September 4, 2003.  The veteran argues that his 
personal circumstances in 2003 and 2004 explain his failure 
to respond to the June 6, 2003 letter until June 24, 2004.  
He acknowledges that he simply forgot about the contents of 
the June 2003 VA letter because of his personal situation at 
the time that he received the letter.  

The first question in this case is whether the veteran was 
obligated to respond within a certain time period to the June 
6, 2004 letter from the RO which asked him to choose his 
starting date for the extending period of eligibility for 
Chapter 30 benefits.

The Board, like the RO, interprets 38 C.F.R. § 21.7051(b) as 
requiring a response within 90 days of notification of an 
extension of eligibility for Chapter 30 benefits.  It is 
clear that 38 C.F.R. § 21.7051(b) refers to "the 90th day 
following the date on which the veteran's application for an 
extension was approved by VA".  No other interpretation is 
reasonable.  The Board notes the regulation itself does not 
indicate that the veteran had more than 90 days to respond or 
that his time period to respond was indefinite.  Indeed, 
holding that a veteran could respond years or decades later 
at his or her whim would be an absurd outcome.  

The Board notes that the one year time limit found in 
38 C.F.R. § 21.1033(c) is not applicable to this claim 
because that time limit specifically pertains to the claim to 
extend the initial period of eligibility for Chapter 30 
benefits under § 21.7051(a), not the election under 
§ 21.7051(b).  The veteran's claim under § 21.7051(a) was 
granted by the RO in the June 2004 rating decision; that 
matter is not at issue here.  

The one year time limit for "certain elections" under 
38 C.F.R. § 20.7032 is also not applicable to this case, even 
though an "election" is clearly involved, because that time 
limit refers to the submission of additional evidence to 
process a claim.  In this case, the RO did not need 
additional evidence from the veteran.  Instead, the RO only 
needed the veteran to elect a new commencing date for his 
extension of eligibility for Chapter 30 benefits.

In any event, the veteran's response to the RO's June 6, 2003 
letter was over one year later, so even if § 20.7032 applied 
(which it manifestly does not), the veteran's response would 
still be out of time. 

In short, for reasons stated above the Board finds that the 
veteran was obligated to make known his election under 
§ 21.7051(b) on or before the 90th day after the date of the 
June 6, 2003 letter, or by September 4, 2003.  He admittedly 
did not do so.

Having established that the veteran should have responded by 
September 4, 2003, and that he did not do so, the remaining 
matter is whether the veteran can toll the response period.  
However, 38 C.F.R. § 21.7051(b) does not provide a good cause 
exception for a veteran's failure to elect the commencing 
date of an extended period of eligibility in a timely manner.  

The Board notes that there is a good cause exception in 
38 C.F.R. § 21.1033(e); however, this is not applicable to 
this case because that exception applies to initial claims 
for an extension of the delimiting date under § 21.7051(a) 
and denials of such claims.  In this case, the veteran's 
claim to extend the delimiting date was granted.  The veteran 
is not challenging the amount of the extension of the 
delimiting time.  Rather, the veteran is belatedly trying to 
elect the delimiting date under § 21.7051(b).  In other 
words, the RO's request that the veteran set the commencing 
date within 90 days was not an adverse determination pursuant 
to 38 C.F.R. § 21.1033(e), so that exception is inapplicable.  

Moreover, the good cause exception in 38 C.F.R. § 21.7032(b) 
is not applicable to this claim.  As noted above, 38 C.F.R. 
§ 21.7032 pertains to certain elections that require the 
submission of additional evidence by a veteran.  In this 
case, the RO did not request additional evidence to process a 
claim; rather, the RO merely required that the veteran elect 
a beginning date for his extension of eligibility for Chapter 
30 benefits.  

The Board finds that regardless of whether his personal 
situation in 2003 would be good cause for his failure to 
respond by September 4, 2003, the veteran is precluded by law 
from being able to show good cause for his failure to respond 
by September 4, 2003.  In addition, the law and regulations 
provide no other reasons for toll the 90 day period for 
responding to the § 21.7051(b) election letter.

In short, the veteran should have elected a commencing date 
of an extended period of eligibility for Chapter 30 benefits 
by September 4, 2003.  He did not do so.  
His belated request on June 24, 2004 to start the extending 
period of eligibility for Chapter 30 benefits on June 28, 
2004 is untimely and cannot be honored by VA.

To some extent, the veteran's argument is an argument couched 
in equity, in that he contends it would be unfair not to 
start the extending period of eligibility due to the 
extenuating and stressful circumstances he has presented [his 
grandmother died in May 2003, his son underwent surgeries in 
May 2003 and December 2003, his then-fiancée (now spouse) had 
emergency surgery in July 2003 and he had to work overtime 
because of her lost wages, his brother disappeared in 
December 2003 and was found dead in March 2004, his uncle 
died in March 2004, and he lost his long-standing job in 
January 2004].  The Board appreciates the veteran's 
situation; however, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

In summary, for the reasons stated above, there is no legal 
authority to start the extending period of eligibility for 
Chapter 30 benefits on June 28, 2004.  Where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to start the extending period of eligibility for 
education assistance benefits under Chapter 30, Title 38, 
United States Code on June 28, 2004 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


